RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit Rule 206
                                     File Name: 08a0226p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                                       X
                                                        -
 JOHN B.; CARRIE G.; JOSHUA M.; MEAGAN A.;
                                                        -
 ERICA A., by their next friend, L.A.; DUSTIN P. by
                                                        -
 his next friend, Linda C.; BAYLI S. by her next
                                                        -
                                                            No. 07-6373
 friend, C.W.; JAMES D. by his next friend, Susan H.;
                                                        ,
 ELSIE H. by her next friend, Stacy Miller; JULIAN C.    >
 by his next friend, Shawn C.; TROY D. by his next      -
                                                        -
                                                        -
 friend, T.W.; RAY M. by his next friend, P.D.;

                                                        -
 ROSCOE W. by his next friend, K.B.; WILLIAM B. by

                                                        -
 his next friend, K.B.; JACOB R. by his next friend,
                                                        -
 Kim R.; JUSTIN S. by his next friend, Diane P.;
 ESTEL W. by his next friend, E.D.; individually and    -
 on behalf of all others similarly situated,            -
                                                        -
                                Plaintiffs-Appellees, -
                                                        -
                                                        -
                                                        -
           v.
                                                        -
                                                        -
                                                        -
 M.D. GOETZ, JR., Commissioner, Tennessee

                                                        -
 Department of Finance and Administration; DARIN

                                                        -
 GORDON, Assistant Commissioner, Bureau of
                                                        -
 TennCare; VIOLA P. MILLER, Commissioner,
                                                        -
 Tennessee Department of Children’s Services,
                             Defendants-Appellants. -
                                                       N
                        Appeal from the United States District Court
                      for the Middle District of Tennessee at Nashville.
                    No. 98-00168—William J. Haynes, Jr., District Judge.
                                   Argued: March 20, 2008
                              Decided and Filed: June 26, 2008
                  Before: COLE, GIBBONS, and ROGERS, Circuit Judges.
                                     _________________
                                          COUNSEL
ARGUED: Michael W. Kirk, COOPER & KIRK, Washington, D.C., for Appellants. Michele M.
Johnson, TENNESSEE JUSTICE CENTER, Nashville, Tennessee, for Appellees ON BRIEF:
Michael W. Kirk, Charles J. Cooper, Brian S. Koukoutchos, Nicole Jo Moss, Derek L. Shaffer,
COOPER & KIRK, Washington, D.C., Linda A. Ross, OFFICE OF THE TENNESSEE


                                               1
No. 07-6373           John B., et al. v. Goetz, et al.                                           Page 2


ATTORNEY GENERAL, Nashville, Tennessee, Ronald G. Harris, Aubrey B. Harwell, Jr., NEAL
& HARWELL, Nashville, Tennessee, for Appellants. Michele M. Johnson, G. Gordon Bonnyman,
Jr., TENNESSEE JUSTICE CENTER, Nashville, Tennessee, for Appellees. William P. Marshall,
OHIO ATTORNEY GENERAL OFFICE, Columbus, Ohio, Michael A. Cox, MICHIGAN
DEPARTMENT OF ATTORNEY GENERAL, Lansing, Michigan, Gregory D. Stumbo, OFFICE
OF THE ATTORNEY GENERAL, Frankfort, Kentucky, Sarah Somers, Jane Perkins, NATIONAL
HEALTH LAW PROGRAM, Chapel Hill, North Carolina, Elizabeth A. Alexander, Christopher E.
Coleman, LIEFF, CABRASER, HEIMANN & BERNSTEIN, Nashville, Tennessee, Kelly M.
Dermody, Allison S. Elgert, LIEFF, CABRASER, HEIMANN & BERNSTEIN, San Francisco,
California, for Amici Curiae.
        ROGERS, J., delivered the opinion of the court, in which GIBBONS, J., joined. COLE, J.
(p. 12), delivered a separate concurring opinion.
                                         _________________
                                             OPINION
                                         _________________
        ROGERS, Circuit Judge. State defendants seek mandamus relief from two discovery orders
issued by the district court during the course of this class-action litigation. The district court issued
the orders after a discovery dispute arose regarding defendants’ duty to preserve and produce
electronically stored information relevant to the litigation. In the first order, the district court
directed plaintiffs’ computer expert and a court-appointed monitor to inspect the state’s computer
system and the computers of 50 key custodians to ascertain whether any relevant information has
been impaired, compromised, or removed. The second order denies reconsideration of the first order
and directs that the first order be executed forthwith. Both orders allow plaintiffs’ computer expert
to make forensic copies of the hard drives of identified computers, including not only those at the
work stations of the state’s key custodians, but also any privately owned computers on which the
custodians may have performed or received work relating to the TennCare program. The orders also
direct the U.S. Marshal, or his designated deputies, to accompany plaintiffs’ computer expert to
ensure full execution of the orders. This court entered an emergency stay of implementation of the
orders on December 7, 2007. For the reasons stated below, we now grant in part defendants’
petition for mandamus.
                                                   I.
        This case arises from class-action litigation related to Tennessee’s TennCare program. In
1993, Tennessee obtained a waiver from the Secretary of Health and Human Services to replace its
fee-for-service Medicaid program with a managed care system called TennCare. In 1998, the instant
action was filed on behalf of a class of approximately 500,000 children enrolled in the TennCare
program, seeking to enforce certain provisions of the Social Security Act. Title XIX of the Social
Security Act requires state plans that accept federal funding, like TennCare, to provide Medicaid-
eligible persons under the age of 21 with certain Early and Periodic Screening, Diagnosis and
Treatment (EPSDT) services. See 42 U.S.C. §§ 1396a(a)(43), 1396d(r). These services include
regular medical screening, vision, hearing, and dental services. § 1396d(r).
        Almost immediately after the case was filed, the parties entered into a Consent Decree. The
decree recognized a number of deficiencies in the TennCare program and set goals and time frames
for compliance with federal law. Pursuant to the decree, the state retained an expert to evaluate
EPSDT services for children. After the expert submitted a report in late 1998, the parties submitted
two proposed agreed-upon orders and entered into a remedial plan. The district court approved the
orders in May 2000. Eventually, the state encountered difficulty implementing the remedial plan
and moved to stay implementation of the plan and modify the agreed-upon orders. In response,
No. 07-6373                John B., et al. v. Goetz, et al.                                                Page 3


plaintiffs moved to hold defendants in contempt for violating both the Consent Decree and the May
2000 orders.
        In December 2001, the district court, with Judge Nixon then presiding, ruled on the motions
after three weeks of hearings. The court noted that “[t]he record demonstrates that the Defendants
have been, for the most part, well-intentioned and diligent in attempting to comply with both the
Consent Decree and federal EPSDT requirements,” but expressed that “from the beginning, the
State’s efforts have been hampered by institutional inefficiencies and fundamental problems
associated with the TennCare system.” John B. v. Menke, 176 F. Supp. 2d 786, 790, 791 (M.D.
Tenn. 2001). Ultimately, the district court concluded that the state had not established compliance
with federal EPSDT requirements, and held in abeyance consideration of whether defendants were
in contempt for violating the Consent Decree. Id. at 791, 800, 806-07. As a remedy, the district
court appointed a special master to confer with the parties and to submit a plan to address the
deficiencies in the TennCare program. Id. at 807-08.
        In 2004, the Governor of Tennessee proposed TennCare reform to control the mounting costs
of the program. On account of these reforms, the parties again began to dispute issues related to the
state’s compliance with the Consent Decree. In June 2004, plaintiffs moved for an order to show
cause why defendants should not be held in contempt for violating the decree. On October 22, 2004,
the district court issued a second order finding the state noncompliant and instructing the special
master to create a remedial plan.
        On November 18, 2004, defendants moved for leave to take discovery on the ground that the
court’s October 22, 2004 order and plan were the product         of allegedly improper ex parte
communications between the court and the special master.1 Thereafter, the case was held in
abeyance for a time. On December 13, 2005, the court, at the proposal of both plaintiffs and
defendants, vacated its October 22, 2004 order and denied as moot defendants’ discovery requests.
However, on December 21, 2005, defendants renewed their motion for discovery, contending that
the vacatur of the October 22, 2004 order did not eliminate the potential prejudice resulting from
the ex parte communications between the judge and the special master.
        In response to defendants’ renewed motion for discovery, Judge Nixon recused himself from
the case. In his order of recusal of February 3, 2006, Judge Nixon wrote that he recused himself “to
remove any barrier—perceived or real—to the ultimate goal of increasing the State’s compliance
with EPSDT requirements.” The case was then transferred to Judge Haynes, who had handled
another branch of TennCare litigation. Judge Haynes held a status conference on February 10, 2006,
to discuss outstanding issues with the parties’ counsel. After review of the record, Judge Haynes
decided to retain the special master as a technical advisor and appoint monitors to assist the parties
and the court in identifying issues remaining in the case.
        At the February 10, 2006 conference, defendants took the position that the state had achieved
compliance with the Consent Decree. In response, plaintiffs propounded discovery requests in
March 2006 seeking information and documents, including electronically stored information
(“ESI”), relevant to the state’s compliance. Defendants responded on May 15, 2006, but converted
responsive ESI to hard paper copies. Between May and August 2006, the parties disputed whether
the state was required to produce ESI as opposed to hard copies, and also disputed whether the state2
was required to provide responsive documentation from managed care contractors (“MCCs”).

        1
          The dispute regarding the ex parte communications involved the special master’s submission of an August
2, 2004 status report to the court. The status report allegedly “repeatedly cited statements Defendants had made in
confidence to the Special Master’s Office pursuant to the compliance evaluation process.”
        2
            MCCs deliver the health care services to the plaintiff class.
No. 07-6373               John B., et al. v. Goetz, et al.                                                       Page 4


When the parties could not resolve these issues, plaintiffs filed a motion to compel discovery on
October 13, 2006. Prior to the dispute over ESI production, defendants had produced massive
amounts of information by hard paper copy.
        On November 21, 2006, the district court granted the plaintiffs’ motion to compel in part.
The court ordered defendants to provide responsive documents to plaintiffs in electronic format,
subject to defendants’ right to “claw-back” privileged documents. The court also ordered defendants
to provide a written description of the technical specifications regarding the state’s electronic data,
and further provided that the parties were to create a protocol for production of electronic records.
Because defendants conceded that some hard documents provided were produced in incomplete
form, the court permitted the plaintiffs to obtain assurances on the completeness of discovery
responses by requesting certification of all persons who were involved in searching the records and
making discovery available on the state’s behalf. The district court also ordered defendants to
produce responsive documents in the possession of the MCCs.
        On December 6, 2006, the district court held an “experts only” conference, where it directed
the parties’ computer experts to confer to develop a protocol to address problems with electronic
discovery. At the end of the conference, the parties’ experts announced a protocol for discovery and
preservation of responsive ESI. The parties settled on electronic searches with keywords to be
identified by the plaintiffs. The defendants were obliged to survey individuals identified as3
designated record custodians to ascertain whether those individuals had preserved relevant ESI.
On January 14, 2007, the court entered an4 order that authorized defendants to use zip software
instead of forensic methods to preserve ESI. The court also ordered defendants to file certifications
from all record custodians as to whether any relevant information had been “removed” from their
computers.
        In the ensuing weeks, the parties continued to dispute issues related to the production of ESI.
The dispute culminated in the plaintiffs’ filing a renewal of their motion to compel discovery on
March 8, 2007. The district court conducted a hearing on the motion in June 2007 and, on October
9, 2007 and October 10, 2007, issued a 187-page memorandum opinion and accompanying order
granting the motion to compel. In the memorandum opinion, the district court concluded that, from
its perspective, “the core of this ESI discovery controversy is the absence of any effective attempt
by the Defendants to preserve and segregate relevant ESI, since the filing of this action in 1998.”
The district court made several findings of fact, including the following:
         (1) only in March 2004 did defendants prepare a litigation hold memorandum for
         employees and MCCs in TennCare;
         (2) even if defendants distributed the5 March 17, 2004 litigation hold memorandum,
         it was not effectively implemented;

         3
          For discovery purposes, there are 50 key record custodians that were apparently proposed by plaintiffs and
accepted by defendants. The state also provided a list of over 160 designated record custodians (of which the 50 key
custodians are part) whose files were reviewed for the purpose of responding to discovery requests.
         4
           Prior to the January 14, 2007 order, the district court entered an order at a December 20, 2006 status
conference that instructed defendants to “make a forensic copy of the current ‘My Documents’ or equivalent folder from
the local machines of all designated custodians.” In response, the state raised questions about the method of preservation
of responsive ESI and, based on the consensus of the parties, the court allowed defendants to use zip software rather than
forensic copying to preserve responsive ESI.
         5
          On March 17, 2004, the state issued a memorandum to work teams established by the Governor to reform the
TennCare program. This memorandum acknowledged a duty to preserve relevant ESI and other information, and set
out procedures for such preservation. The parties have disputed the scope and purpose of this memorandum.
No. 07-6373           John B., et al. v. Goetz, et al.                                         Page 5


       (3) under the state’s standard email system, emails older than 180 days automatically
       roll off the system unless archived;
       (4) in some instances, state employees had not archived emails, and some employees
       left employment without preserving relevant documents;
       (5) defendants did not tell the MCCs to preserve and produce responsive information
       until November 2006;
       (6) the defendants’ survey of state record custodians did not comply with the January
       14, 2007 order.
         In its conclusions of law, the district court discussed the defendants’ duty to preserve ESI,
and concluded that defendants had a duty to preserve such information from the beginning of the
litigation. The court again noted that defendants did not create any meaningful litigation hold until
March 17, 2004, and, even then, did not implement that litigation hold memorandum effectively.
The court concluded that while officials and employees may have been reminded of the obligation
to preserve responsive documents, they were left “to decide on their own what to retain without
evidence of any written instruction or guidance from counsel on what is significant [or] material
information in this complex action.” Finally, after noting that other courts have sanctioned litigants
for failing to preserve ESI, the court reserved discussion of sanctions until “completion of the ESI
discovery ordered by the Court.”
        In its accompanying order of October 10, 2007, the district court directed defendants to
provide complete responses to plaintiffs’ discovery requests for ESI with the agreed terms, for the
designated custodians, and for the time period of June 1, 2004 to the present. The court ordered that
the ESI include all metadata and all deleted information on any computer of any of the designated
custodians. Additionally, the order provided that plaintiffs’ computer expert was to “inspect the
Defendants’ computer system to assess whether any changes have been made to hinder the ESI
production.” The court also ordered defendants to implement the March 17, 2004 litigation hold
memorandum, to comply with the January 14, 2007 order, and to have designated custodians file
certifications regarding whether any ESI had been removed from any computer. Following entry
of the memorandum opinion and order, the court appointed Ronald J. Hedges, a former U.S.
magistrate for the District of New Jersey, to serve as monitor for the ESI discovery.
        Between October 15, 2007 and November 6, 2007, the parties filed a number of motions with
the district court pertaining to electronic discovery. On October 15, 2007, defendants moved for
reconsideration or clarification of the court’s October 10, 2007 order, arguing that the court
misunderstood the origin, purpose, and scope of the March 17, 2004 litigation hold memorandum.
Defendants contended that the memorandum was directed to team leaders of the “TennCare
Transformation Work Teams,” which no longer exist. Defendants further argued that
implementation of the March 17, 2004 memorandum would be redundant in light of other court-
ordered ESI preservation procedures and that implementation of the memorandum “may very well
be impossible.”
        On October 16, 2007 and October 17, 2007, plaintiffs filed a reply and supplemental reply
to defendants’ motion for reconsideration and clarification. Plaintiffs questioned defendants’
“belated” contention regarding the narrow scope of the March 17, 2004 litigation hold
memorandum. Plaintiffs also argued that defendants had taken inconsistent positions with respect
to that memorandum. On October 24, 2007, defendants filed a second motion for reconsideration
and clarification of the October 10, 2007 order. Among other things, defendants argued that the
redaction of certain confidential information from the ESI ordered produced was not possible.
No. 07-6373           John B., et al. v. Goetz, et al.                                        Page 6


        On October 30, 2007, plaintiffs requested an order imposing sanctions on defendants for
failure to comply with the October 10, 2007 order. On November 6, 2007, plaintiffs also filed a
motion to compel defendants to comply with the October 10, 2007 order. Plaintiffs claimed that
“[d]efendants’ defiance of the Order threatens to make it impossible to retrieve deleted discovery
documents or assess the full extent of the State’s destruction of electronically stored information.”
        In response to these motions, the district court issued the two discovery orders contested
here. The court issued the first order on November 15, 2007, denying in part and granting in part
defendants’ first motion for reconsideration and denying in full defendants’ second motion for
reconsideration. While the court clarified that implementation of the March 17, 2004 litigation hold
memorandum “is limited to a second review of the Defendants’ paper documents for relevance to
this action, production to the Plaintiffs and preservation,” the court denied the remainder of
defendants’ requests. Like the order of October 10, 2007, the November 15, 2007 order included
an inspection provision. The court ordered plaintiffs’ computer expert, Michael Tigh, and monitor
Ronald Hedges to inspect the state’s computer system and any computers of the 50 key custodians
that contain relevant information to “assess whether any production of information required by the
Consent Decree or previous Order[s] of the Court and the October 10, 2007 Order of the Court, has
been impaired or compromised or removed.” In addition, however, the November 15, 2007 order
further provided that Tigh and Hedges
       shall make forensic copies of any computer inspected to ensure the preservation of
       all existing electronically stored information (“ESI”). The United States Marshal or
       his designated deputies shall accompany Mr. Tigh, his computer expert and Mr.
       Hedges to ensure that this Order is fully executed. Mr. Hedges shall provide any
       necessary guidance to the United States Marshal or his designee in executing this
       Order.
        On November 16, 2007, defendants filed an emergency motion for clarification and/or
reconsideration of the November 15, 2007 order. Defendants contended that the November 15 order
was “extraordinarily intrusive and wholly unwarranted,” and requested clarification from the district
court that (1) any forensic copies will be taken into the custody of the United States Marshal and
retained under seal pending further order of the court, (2) Tigh will ensure that any forensic
examination be conducted in a manner that protects against disruption of regular state operations,
and (3) the personal computers and homes of relevant officials are not within the scope of the order.
         On November 19, 2007, the district court issued the second order. The court granted in part
and denied in part defendants’ emergency motion. The court stated that it had “entered an earlier
Order [the January 14, 2007 order] predicated on the parties’ experts’ agreement to ensure
preservation of ESI in a less intrusive manner (Docket Entry No 789, Order), but the Defendants
breached that agreement and violated that Order.” The court found defendants’ suggestions that
Tigh and Hedges would be disruptive in making forensic copies “at best disingenuous.” The court
then supplemented the November 15 order by providing that the U.S. Marshal will assume custody
of the forensic images and that the court will maintain those images under seal pending further order.
For privately-owned computers not located on state property, the court provided that “the U.S.
Marshal or his designee shall arrange with state security personnel to go to the locations where such
computers are located and shall remove the computers to a state office where Mr. Tigh can image
them under the Monitor’s oversight.” In all other respects, the court’s order of November 15, 2007
was to be executed “forthwith.”
       Thereafter, defendants sought an emergency stay from the district court. The district court
denied defendants’ motion to stay on November 26, 2007. In denying the stay, the court issued a
memorandum opinion further explaining its bases for the November 15 and 19 orders. The court
explained that “[t]hese Orders were to protect against the Defendants’ destruction of responsive
No. 07-6373           John B., et al. v. Goetz, et al.                                           Page 7


information in light of the Defendants’ persistent refusals to produce ESI in violation of the Court’s
orders.” The court stated its belief that “[d]efendants’ assertions on ESI discovery have been
inconsistent and inaccurate” and that the methods of forensic copying presented by the plaintiffs’
expert “are neither disruptive nor unnecessarily intrusive.” The court expressed that no threat of
irreparable harm existed to defendants because “the forensic imaging will occur under safeguards
that address the expressed legitimate concerns that the Defendants had.”
      On November 21, 2007, defendants filed an emergency motion with this court to stay the
November 15 and 19 orders. This court granted the stay on December 7, 2007. We now address
whether defendants are entitled to relief from the district court’s orders.
                                                   II.
         Because certain aspects of the district court’s November 15 and 19 orders constitute a
demonstrable abuse of discretion, we grant defendants’ petition for mandamus. We set aside those
portions of the orders that call for the forensic imaging of all hard drives and other devices that
contain relevant ESI, including those provisions that require the U.S. Marshal or his designee to
accompany plaintiffs’ computer expert in the execution of the orders. We express no opinion with
respect to other provisions in the orders that can be executed in a manner consistent with this
opinion.
         It is axiomatic that “[m]andamus relief is an extraordinary remedy, only infrequently utilized
by this court.” In re Perrigo Co., 128 F.3d 430, 435 (6th Cir. 1997). Mandamus from this court is
generally reserved for “questions of unusual importance necessary to the economical and efficient
administration of justice” or “important issues of first impression.” Id. (quoting EEOC v. K-Mart
Corp., 694 F.2d 1055, 1061 (6th Cir. 1982)). Indeed, for the writ to issue, petitioners must
demonstrate a “clear abuse of discretion” on the part of the district court. Mallard v. U.S. Dist.
Court, 490 U.S. 296, 309 (1989); In re King World Prods., Inc., 898 F.2d 56, 58 (6th Cir. 1990).
        In an effort to distinguish between “errors that are merely reversible and not subject to
mandamus, and those errors that are of such gravity that mandamus is proper,” In re Bendectin
Prods. Liab. Litig., 749 F.2d 300, 303 n.5 (6th Cir. 1984) (citation omitted), this court balances five
factors. We examine whether: (1) the party seeking the writ has no other adequate means, such as
direct appeal, to attain the relief desired; (2) the petitioner will be damaged or prejudiced in a way
not correctable on appeal; (3) the district court’s order is clearly erroneous as a matter of law; (4)
the district court’s order is an oft-repeated error, or manifests a persistent disregard of the federal
rules; and (5) the district court’s order raises new and important problems, or issues of law of first
impression. In re Perrigo Co., 128 F.3d at 435 (citing In re Chimenti, 79 F.3d 534, 540 (6th Cir.
1996)). These factors need not all be met, and some factors will often be balanced in opposition to
each other. Id. Because the first, second, third, and fifth factors all weigh in favor of granting the
writ, this case presents the type of extraordinary circumstance that warrants mandamus relief.
        At the outset, it is clear that defendants have no other adequate means to attain the relief they
desire. This court has recognized that mandamus may be used as a “means of immediate appellate
review of orders compelling the disclosure of documents and information claimed to be protected
from disclosure by privilege or other interests in confidentiality.” United States ex rel. Pogue v.
Diabetes Treatment Centers of Am., Inc., 444 F.3d 462, 472 (6th Cir. 2006) (quoting In re Perrigo
Co., 128 F.3d at 436); see also In re Ford Motor Co., 345 F.3d 1315, 1316 (11th Cir. 2003) (noting
that mandamus has been found appropriate where discovery orders implicate privacy rights). The
orders at issue here compel the imaging and production of various state-owned and privately owned
computers and electronic devices, and that media will almost certainly contain confidential state or
private personal information that is wholly unrelated to the TennCare litigation. Plaintiffs are
correct that the discovery orders merely call for the imaging of the relevant media and that the
No. 07-6373               John B., et al. v. Goetz, et al.                                                      Page 8


district court has yet to determine how to proceed with respect to the information contained on that
media. Nevertheless, the mere imaging of the media, in and of itself, raises privacy and
confidentiality concerns. Duplication, by its very nature, increases the risk of improper exposure,
whether purposeful or inadvertent. Further, counsel for plaintiffs conceded at oral argument that the
information contained on the hard drives, including information not related to this litigation, must
eventually be accessed to determine relevance.
         Moreover, discovery orders such as those at issue here are generally not immediately
appealable under the final judgment rule or the collateral order doctrine. See United States ex rel.
Pogue, 444 F.3d at 471-72. This is so because a party “can obtain effective review of the district
court order by failing to comply with the order and perfecting an appeal should the district court
impose sanctions” or a contempt citation. Dow Chem. Co. v. Taylor, 519 F.2d 352, 355 (6th Cir.
1975); see also Coleman v. Am. Red Cross, 979 F.2d 1135, 1138 (6th Cir. 1992). Although it is true
that nothing prevents defendants in this case from disobeying the district court’s orders and incurring
a citation for contempt from which they could appeal, that approach would not afford defendants
an adequate means to attain relief. The orders at issue here extend not only to computers and
devices in the personal custody of defendants, but also to computers and devices in the custody of
individuals that are not party to this litigation. As a consequence, defendants’ refusal to obey the
district court’s orders will not preclude other individuals subject to the orders from complying.
Because defendants, as state officers, maintain an interest in preventing the imaging of all computers
and devices that contain confidential    state information, an appeal from a contempt citation would
not suffice to protect this interest.6 Accordingly, the first factor weighs in favor of mandamus relief.
         With respect to the second mandamus factor, the record indicates that the district court’s
orders will cause defendants to suffer at least some damage or prejudice that cannot be corrected on
appeal. Contrary to the district court’s conclusion, these orders cannot be executed without some
disruption of state business. The orders require the plaintiffs’ computer expert, accompanied by a
deputy U.S. Marshal, to enter state agencies, and the offices and homes of state officials, to make
forensic copies of hard drives and other devices that contain information related to the TennCare
program. Leaving aside for the moment other federalism and comity concerns implicated by the
orders, such procedures cannot be carried out without disrupting state business to some degree.
And, as discussed, the imaging of these computers and devices will result in the duplication of
confidential and private information unrelated to the TennCare litigation. This duplication
implicates significant privacy and confidentiality interests—regardless of whether the imaged media
are initially held under seal—and these interests cannot be fully protected ex post. For these reasons,
the second mandamus factor weighs in favor of granting the writ.
       Most importantly, the district court’s orders are clearly erroneous as a matter of law, thus
meeting the third mandamus factor. Although district courts generally maintain broad discretion in
matters of discovery, see Criss v. City of Kent, 867 F.2d 259, 261 (6th Cir. 1988), this court will find
an abuse of that discretion if “left with ‘a definite and firm conviction that the court below
committed a clear error of judgment.’” Bill Call Ford, Inc. v. Ford Motor Co., 48 F.3d 201, 209 (6th
Cir. 1995) (quoting Taylor v. U.S. Parole Comm’n, 734 F.2d 1152, 1155 (6th Cir. 1984)). The


         6
            These facts also give the district court’s orders some of the markings of immediate appealability articulated
in Perlman v. United States, 247 U.S. 7, 13 (1918). Under Perlman, “a discovery order directed at a disinterested third
party is treated as an immediately appealable final order because the third party presumably lacks a sufficient stake in
the proceeding to risk contempt by refusing compliance.” Church of Scientology of Cal. v. United States, 506 U.S. 9,
18 n.11 (1992). This court has noted that the Perlman exception “was designed to allow the holder of the privilege and
not the custodian of the documents to immediately appeal without being subject to contempt.” United States v. James
T. Barnes & Co., 758 F.2d 146, 146 (6th Cir. 1985). Because defendants in this case are record custodians, this case
does not fit precisely within the Perlman exception. And because our authority in mandamus is clear here, there is no
need to apply Perlman to the facts of this case.
No. 07-6373           John B., et al. v. Goetz, et al.                                            Page 9


provisions in the orders that require the forensic imaging of all computers containing responsive ESI
constitute an abuse of discretion.
          As a general matter, it is beyond question that a party to civil litigation has a duty to
preserve relevant information, including ESI, when that party “has notice that the evidence is
relevant to litigation or . . . should have known that the evidence may be relevant to future
litigation.” See Fujitsu Ltd. v. Fed. Express Corp., 247 F.3d 423, 436 (2d Cir. 2001); see also
Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 216-18 (S.D.N.Y. 2003); The Sedona Principles:
Best Practices, Recommendations & Principles for Addressing Electronic Document Production,
Second Edition 11, 28 (The Sedona Conference Working Group Series, 2007), available at
http://www. thesedonaconference.org/content/miscFiles/TSC_PRINCP_2nd_ed_607.pdf. It is the
responsibility of the parties to ensure that relevant ESI is preserved, and when that duty is breached,
a district court may exercise its authority to impose appropriate discovery sanctions. See Fed. R.
Civ. P. 37(b), (e); The Sedona Principles, supra, at 70 (noting that sanctions should be considered
only if the court finds a clear duty to preserve, a culpable failure to preserve and produce relevant
ESI, and a reasonable probability of material prejudice to the adverse party).
        There is less clarity, however, surrounding the question of a district court’s authority to
compel the forensic imaging and production of computer hard drives as a means by which to
preserve relevant electronic evidence. Because litigants are generally responsible for preserving
relevant information on their own, such procedures, if at all appropriate, should be employed in a
very limited set of circumstances. Cf. The Sedona Principles, supra, at 33 (noting that, because all
litigants are obligated to preserve relevant information in their possession, preservation orders
generally must be premised on a demonstration that a real danger of evidence destruction exists, a
lack of any other available remedy, and a showing that the preservation order is an appropriate
exercise of the court’s discretion). In this case, the district court ordered the forensic imaging
predominantly for preservation purposes, explaining that “[t]hese Orders were to protect against the
Defendants’ destruction of responsive information in light of the Defendants’ persistent refusals to
produce ESI in violation of the Court’s orders.” In so doing, the district court committed a clear
error in judgment.
         To be sure, forensic imaging is not uncommon in the course of civil discovery. See Balboa
Threadworks, Inc. v. Stucky, No. 05-1157-JTM-DWB, 2006 WL 763668, at *3 (D. Kan. March 24,
2006). A party may choose on its own to preserve information through forensic imaging, and
district courts have, for various reasons, compelled the forensic imaging and production of opposing
parties’ computers. See, e.g., Ameriwood Indus., Inc. v. Liberman, No. 4:06CV524-DJS, 2006 WL
3825291, at *3-*6 (E.D. Mo. Dec. 27, 2006), amended by 2007 WL 685623 (E.D. Mo. Feb. 23,
2007); Cenveo Corp. v. Slater, No. 06-CV-2632, 2007 WL 442387, at *1-*3 (E.D. Pa. Jan. 31,
2007); Frees, Inc. v. McMillian, No. 05-1979, 2007 WL 184889, at *2 (W.D. La. Jan. 22, 2007).
Nevertheless, “[c]ourts have been cautious in requiring the mirror imaging of computers where the
request is extremely broad in nature and the connection between the computers and the claims in the
lawsuit are unduly vague or unsubstantiated in nature.” Balboa Threadworks, 2006 WL 763668,
at *3; see also Balfour Beatty Rail, Inc. v. Vaccarello, No. 3:06-CV-551-J-20MCR, 2007 WL
169628, at *2-*3 (M.D. Fla. Jan. 18, 2007); Diepenhorst v. City of Battle Creek, No. 1:05-CV-734,
2006 WL 1851243, at *2-*4 (W.D. Mich. June 30, 2006). As the Tenth Circuit has noted, albeit in
an unpublished opinion, mere skepticism that an opposing party has not produced all relevant
information is not sufficient to warrant drastic electronic discovery measures. See McCurdy Group,
LLC v. Am. Biomedical Group, Inc., 9 F. App’x 822, 831 (10th Cir. 2001). And the Sedona
Principles urge general caution with respect to forensic imaging in civil discovery:
       Civil litigation should not be approached as if information systems were crime
       scenes that justify forensic investigation at every opportunity to identify and preserve
       every detail. . . . [M]aking forensic image backups of computers is only the first step
No. 07-6373           John B., et al. v. Goetz, et al.                                        Page 10


       of an expensive, complex, and difficult process of data analysis that can divert
       litigation into side issues and satellite disputes involving the interpretation of
       potentially ambiguous forensic evidence.
The Sedona Principles, supra, at 34, 47. Thus, even if acceptable as a means to preserve electronic
evidence, compelled forensic imaging is not appropriate in all cases, and courts must consider the
significant interests implicated by forensic imaging before ordering such procedures. Cf. Fed. R.
Civ. P. 34(a) Advisory Committee Note (2006) (“Courts should guard against undue intrusiveness
resulting from inspecting or testing [electronic information] systems.”).
        The district court’s compelled forensic imaging orders here fail to account properly for the
significant privacy and confidentiality concerns present in this case. The district court has ordered
plaintiffs’ computer expert, accompanied by deputy U.S. Marshals, to enter state agencies, and the
offices and homes of state officials, to make forensic images of hard drives and other devices,
whether state-owned or privately owned, that contain information relevant to the instant litigation.
As discussed, the media at issue will almost certainly contain confidential state or private personal
information that is wholly unrelated to the litigation. Although the risk of improperly exposing such
information, standing alone, might not preclude the employment of forensic imaging in all cases,
the forensic imaging must be premised on an interest significant enough to override that risk. Such
an interest is not demonstrably present in this case.
         In its memorandum opinion of October 9, 2007, the district court explained that it issued the
contested orders because it believed that defendants had failed to comply with various discovery
orders and had not properly preserved relevant ESI throughout the course of this litigation. The
record is not sufficient for this court to question those conclusions. Even so, the record lacks
evidence that defendants have intentionally destroyed relevant ESI in the past, and nothing in the
record indicates that defendants are unwilling, or will refuse, to preserve and produce all relevant
ESI in the future. Furthermore, forensic imaging is not the only available means by which the
district court may respond to what it perceives to be discovery misconduct. The district court
maintains authority to impose sanctions for discovery violations under the federal rules and pursuant
to its inherent powers. Although we take no position regarding the propriety of sanctions in this
case, such measures can be less intrusive than forensic imaging, and it is not apparent from the
record that the district court has exercised its sanctioning authority. In fact, the district court
expressly reserved discussion of sanctions in its October 9, 2007 opinion.
         Aside from these privacy and confidentiality considerations, this case raises other obvious
issues that counsel against the forensic imaging procedures ordered by the district court. As
directives to state officials, these orders implicate federalism and comity considerations not present
in typical civil litigation. Many of the computers subject to the orders are in the custody of high
ranking state officials, and these computers will contain information related to confidential state
matters. Further, the orders call for federal law enforcement officers to accompany plaintiffs’
computer expert into state agencies—and, in some cases, the homes and offices of state officials—to
effect the imaging. These procedures clearly do not take adequate account of federalism and comity
considerations. If the use of federal law enforcement officers in matters of civil discovery is proper
under some circumstances, those circumstances are not present here.
        Certainly, state officials are not immune from complying with federal discovery mandates.
However, where less intrusive means are available to address the perceived discovery violations of
state parties, those means should be employed before resorting to inherently intrusive measures like
forensic imaging, especially in cases where there is no evidence of purposeful or intentional
destruction of relevant ESI. In light of the significant confidentiality and federalism concerns
present in this case, the district court’s forensic imaging orders constitute the type of “demonstrable
No. 07-6373           John B., et al. v. Goetz, et al.                                       Page 11


abuse of discretion” that warrants mandamus relief. See In re Wilkinson, 137 F.3d 911, 914 (6th Cir.
1998). The third mandamus factor thus weighs in favor of granting the writ.
        Finally, the fifth mandamus factor weighs in favor of mandamus relief. This case involves
important issues related to electronic discovery and forensic imaging. It also raises issues of
federalism and comity that are not present in typical civil litigation. Addressing these issues now
serves to provide district courts with guidance on such matters in the future.
        For the foregoing reasons, we grant defendants’ petition for mandamus and set aside those
provisions of the district court’s November 15, 2007 and November 19, 2007 orders that require the
forensic imaging of state-owned and privately owned computers, including the provisions that
require the U.S. Marshal or his designee to assist plaintiffs’ computer expert in the execution of the
orders. We recognize that the two contested orders also contain provisions related to the inspection
of defendants’ computer system. We decline to address those provisions to the extent that those
provisions can be executed in a manner consistent with this opinion and without undue intrusion.
No. 07-6373             John B., et al. v. Goetz, et al.                                            Page 12


                                       ______________________
                                           CONCURRING
                                       ______________________
         R. GUY COLE, JR., Circuit Judge, concurring. I concur in the majority’s thoughtful opinion
and write separately only to recognize the district court’s efforts to resolve this extensive and
complex proceeding, which has been made more difficult by Defendants’ repeated delays and the
institutional inefficiencies that plague the TennCare system.
        This case has been pending for ten years. Since spring 2006 alone, the district court has
overseen a discovery process that has included nine hearings and conferences, generating a record
that spans more than 1,700 transcript pages. After finding that Defendants repeatedly violated their
agreements set forth in the Consent Decree, breached their agreement with Plaintiffs regarding the
dates for ESI discovery, and ignored the district court’s directions to provide ESI to Plaintiffs, the
court understandably concluded that extraordinary action was necessary to preserve potentially
relevant ESI. And I would ordinarily defer to the discretion of the district court, which has had the
arduous job of managing this difficult case – along with another branch of TennCare litigation – for
the past decade.
         This case is unique, however, in that the court’s order includes the forensic imaging of
computers in the custody of individuals not party to this matter, and that the order may lead to
confrontations between federal marshals and state officials. Under these circumstances, I agree with
the majority that, without evidence that Defendants intentionally destroyed relevant ESI in the past
or that they are affirmatively unwilling to preserve all relevant ESI in the future, the district court
should first employ less intrusive means to address the perceived discovery violations.
         It is clear that the district court’s focus has been to assist the parties in forging a solution that
would ensure that Tennessee’s children receive the benefits owed to them under the Consent Decree
and federal law. Defendants’ continual noncompliance and acrimonious litigation practice has
unfortunately steered this case away from such goal, with the costs borne by the judicial system and
the citizens of Tennessee. The district court has thus far reserved the exercise of its wide discretion
to hold Defendants in contempt or to impose monetary sanctions. If the district court resorts to such
measures and Defendants nevertheless continue to disregard their undisputed duty to preserve and
produce relevant ESI, the preservation order at issue in this case, in my view, may no longer be
considered inappropriate.